Citation Nr: 0030744	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  97-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a colon disability, 
manifested by blockage.  

2.  Entitlement to service connection for a joint disability, 
manifested by swelling and pain.  

3.  Entitlement to service connection for cholecystitis.  

4.  Entitlement to service connection for pancreatitis.  

5.  Entitlement to service connection for a cardiovascular 
disability, to include elevated cholesterol.

6.  The propriety of the initial 10 percent rating for 
myofascial pain of the cervical spine.  

7.  The propriety of the initial 10 percent rating for 
residuals of vocal cord polypectomy.

8.  The propriety of the initial 10 percent rating for a 
lumbar strain with degenerative disc disease.  

9.  The propriety of the initial 10 percent rating for 
hypertension.

10.  The propriety of the initial 30 percent rating for 
interstitial lung disease.

11.  The propriety of the initial noncompensable rating for 
recurrent costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
June 1995. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim seeking 
entitlement to service connection for colon blockage, 
swelling of the hands and knees, cholecystitis and 
pancreatitis, elevated cholesterol, and thoracic kyphosis.  
The RO also granted service connection and assigned initial 
10 percent ratings for myofascial pain of the cervical spine; 
residuals of vocal cord polpectomy, a lumbar strain with 
degenerative disc disease, and hypertension.  The RO also 
granted service connection and assigned initial 
noncompensable ratings for interstitial lung disease and 
recurrent costochondritis.  By July 1997 rating decision, the 
RO increased the veteran's initial rating for interstitial 
lung disease to 30 percent.  

At the veteran's June 2000 hearing, he asserted that he 
wished to withdraw his appeal for service connection for 
thoracic kyphosis.  

At the veteran's June 2000 hearing, he asserted that he 
wished to expand his claim for a disability of the hands and 
knees, manifested by swelling and pain, to a disability of 
all joints, manifested by swelling and pain.  

The veteran's claim for service connection for cholecystitis 
and pancreatitis will be addressed as two separate claims.  

During the course of the appeal, the veteran's claims file 
was transferred from the RO in Roanoke, Virginia, to the RO 
in Newark, New Jersey, and finally to the RO in Wilmington, 
Delaware.  

By rating decision dated November 1997, the RO denied the 
veteran's claim seeking a total disability rating based on 
individual unemployability (TDIU).  By rating decision dated 
September 1998, the RO denied the veteran's claim seeking 
compensation under 38 U.S.C.A. § 1151 for residuals of an 
ilioinguinal nerve entrapment.  However, as the veteran did 
not disagree with these decisions, they are not in appellate 
status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the issue has been 
obtained by the RO.  

2.  Throughout the period from the effective date of the 
grant of service connection, the veteran's costochondritis 
has been manifested by pain and limitation of function.  


CONCLUSION OF LAW

An initial rating to 10 percent for recurrent costochondritis 
is warranted for the entire rating period.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71 (a) Diagnostic Code 5299-5021, 5003 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in October 1995.  
Regarding the inflamed cartilage of the sternum, he stated 
that he took Tylenol and Motrin.  He stated that he had pain 
in the anterior chest where the ribs hooked to the cartilage, 
and where the cartilage hooked to the sternum.  He described 
this as an aching pain on both sides of the sternum at the 
cartilage level.  He stated that he could not lie on his 
stomach at night when he was home.  He stated that the pain 
came on about 2-3 times per month, and that it lasted for 2-3 
days.  Under diagnoses, the examiner noted inflamed cartilage 
of the sternum with examination showing tenderness over the 
costochondral junctions.    

The veteran was seen at a VA Medical Center in March 1996 
complaining of costochondritis for 1 week.  Naprosyn was 
prescribed.  Assessment was costochondritis.  

In the veteran's January 1997 Substantive Appeal, he asserted 
that his costochondritis would best be rated under Diagnostic 
Code 5021 for myositis or 5295 for lumbosacral strain, and 
not 5297 for removal of ribs.  He asserted that the condition 
was aggravated by breathing, and that painful motion should 
be considered.  He requested a 40 percent rating for 
lumbosacral strain.

The veteran was afforded a hearing before the Board in June 
2000, a transcript of which has been associated with the 
claims folder.  Regarding his ribs, the veteran described a 
burning sensation in his rib cartilage.  He stated that the 
cartilage inflammation was somewhat constant, but that he had 
highs and lows.  He described taking Aspirin for the 
condition.  


Analysis

The veteran claims that the initial noncompensable rating 
assigned for recurrent costochondritis was not proper.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial noncompensable rating 
assigned following the grant of service connection for 
recurrent costochondritis.  Therefore, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection, so the veteran's claim is in appropriate 
appellate status.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  

The veteran's recurrent costochondritis has been rated 10 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-
5021 (2000).  Diagnostic Code 5021 contemplates disability 
evaluations for myositis.  Diagnostic Code 5021 is rated on 
limitation of motion of the affected parts as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  Under Diagnostic Code 5003, a 10 percent rating is 
assigned for each major joint or group of minor joints 
affected by limitation of motion if limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate diagnostic codes.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  The Court has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998). See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  Actually painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for that 
joint.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and section 4.59 thus 
prescribe that painful motion of a major joint or group of 
joints caused by degenerative arthritis, where the arthritis 
is established by x-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating under Diagnostic Code 
5003, even though there is no actual limitation of motion.  
See Lichtenfels v. Derwinski, 1 Vet.App. 484, 489 (1991).

In applying the law and regulations to the present case, it 
is determined that a 10 percent initial rating for the 
veteran's costochondritis is warranted.  The veteran has 
consistently complained of pain and burning in his rib 
cartilage.  At an October 1995 VA examination, the examiner 
noted tenderness over the costochondral junctions, and the 
veteran stated that because of pain in his rib cartilage, he 
could not lie on his stomach at night.  Based on the above 
findings, it is determined that the veteran has pain over his 
costochondral junction and limitation of function to a degree 
warranting a 10 percent rating for recurrent costochondritis.  
38 C.F.R. § § 4.59, 4.71 (a), Diagnostic Codes 5021-5003.  

No rating higher than the minimal compensable evaluations is 
warranted under any pertinent rating code.  Diagnostic Code 
5297 deals only in instances where a rib has been removed.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's costochondritis.  The Board did not base its 
decision solely on a single VA examination as one of the 
major factors for consideration in this case.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


ORDER

The initial rating assigned for recurrent costochondritis is 
increased to 10 percent for the entire rating period.  




REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claims challenging the propriety of the initial 
10 percent rating for myofascial pain of the cervical spine 
and the initial 10 percent rating for a lumbar strain with 
degenerative disc disease must be remanded for another VA 
examination.  

Regarding the veteran's cervical spine, a new VA examination 
is required.  The United States Court of Appeals for Veterans 
Claims (Court) issued a decision which included important 
guidelines for developing cases involving orthopedic 
disabilities. dance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  
The veteran had a fairly recent examination in October 1999 
where his cervical spine was discussed.  However, at such 
examination, the examiner did not comment on whether the 
veteran had painful motion of the cervical spine pursuant to 
DeLuca.  The veteran had a VA examination in October 1995 
where the examiner noted that the veteran had pain on motion, 
but the veteran contends that since that time, his condition 
has worsened.  Since such examination is over 5 years old, it 
is determined that it does not measure the current state of 
the veteran's disability.  Accordingly, the veteran's claim 
must be remanded for another VA examination.  When the 
veteran is afforded his VA examination for his cervical 
spine, the examination must comport with the requirements 
described in DeLuca.  

Regarding the veteran's lumbar spine, he underwent a VA 
examination in October 1995, but the examiner did not comment 
on the veteran's range of motion of the lumbar spine.  At a 
VA examination in October 1999, the examiner's only comment 
regarding the spine was that spinal motions were within 
normal limits.  Accordingly, it is determined that the 
veteran should be also afforded a VA examination which 
measures his range of motion findings of the lumbar spine 
while commenting on whether there is pain on motion of the 
lumbar spine.  

The VA Office of General Counsel issued an opinion wherein it 
was determined that Diagnostic Code 5293 for intervertebral 
disc syndrome involved loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve might cause limitation of motion of the 
spine.  It was concluded that pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. § § 4.40 and 4.45 must be 
considered when a disability is considered under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97 (December 12, 1997).  

Since the veteran is rated at 10 percent disabling under 
Diagnostic Code 5293 for intervertebral disc syndrome, when 
the RO readjudicates the veteran's claim, they should 
consider 38 C.F.R. § § 4.40 and 4.45 in rating the veteran's 
claim under Diagnostic Code 5293.  

Regarding the veteran's claim challenging the propriety of 
the initial 10 percent rating for residuals of vocal cord 
polypectomy, Diagnostic Code 6516 for laryngitis allows for a 
30 percent rating when there are pathological changes such 
inflammation of cords or mucous membrane, thickening or 
nodules of cord s or submucous infiltration, and marked 
hoarseness.  

At a VA examination for the lungs in May 1997, there was an 
absence of pharyngeal lesions.  However, in August 2000, the 
veteran submitted a December 1997 VA operative report showing 
that he underwent a biopsy of a left false vocal cord.  The 
veteran has not had a VA examination since that time in order 
to assess the severity of vocal cord polypectomy residuals.  
Accordingly, the veteran's claim challenging the propriety of 
the initial 10 percent rating for his residuals of a vocal 
cord polypectomy must be remanded for a more current 
examination.  

Regarding the veteran's claim challenging the propriety of 
the initial 10 percent rating for hypertension, the veteran 
is currently evaluated for this disorder under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  However, while this appeal 
was pending review by the Board, a new set of schedular 
criteria were adopted for Diagnostic Code 7101, specifically 
addressing hypertension, effective January 12, 1997.  The 
veteran was provided with a VA examination for hypertension 
in October 1995 which was before the new diagnostic criteria 
were issued.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  The RO has not applied the rating 
criteria in the new Diagnostic Code 7101 to the veteran to 
determine whether this versions is more favorable than the 
criteria previously used to rate the veteran under the old 
Diagnostic Code 7101. 

The new rating criteria for hypertensive vascular disease 
under Diagnostic Code 7101 require readings taken two or more 
times on at least three different days.  Accordingly, the 
veteran must be afforded another VA examination, and the 
examination must provide sufficient medical data to rate the 
disability under the criteria in Diagnostic Code 7101.

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  

Regarding the veteran's claim challenging the noncompensable 
rating for costochondritis, a VA treatment record from March 
1996 noted that the veteran had been complaining of 
costochondritis for 1 week.  Assessment was costochondritis.  
At the veteran's hearing in June 2000, he asserted that his 
cartilage inflammation was somewhat constant, and that he 
took Aspirin for his condition.  As the veteran has been 
treated for a number of cardiovascular conditions, it is not 
clear whether the veteran's chest pain is more of a 
cardiovascular condition or is more related to his 
costochondritis.  Accordingly, when the veteran is afforded 
his cardiovascular examination, the examiner should comment 
on the severity of the veteran's costochondritis and should 
distinguish any symptoms regarding the veteran's ribs from 
any cardiovascular symptoms.  

The veteran's costochondritis is rated under Diagnostic Codes 
5299-5021.  The VA rating schedule does not provide a 
specific code for costochondritis.  Thus, the disability must 
be rated under a closely related condition in which the 
functions affected, anatomical location and symptomatology 
are similar. 38 C.F.R. § 4.20.

The RO rated the veteran's costochondritis by analogy under 
Diagnostic Code 5021, for myositis, which in turn is rated 
under the criteria for degenerative arthritis. Degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Rheumatoid arthritis (atrophic) as an active process, with 
one or two exacerbations a year in a well-established 
diagnosis, warrants a 20 percent rating.  The next higher 
rating of 40 percent is for application when there are 
symptom combinations productive of definite impairment of 
heath objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  However, when the disability is manifested by chronic 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, then the disability is to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  The ratings for the active process will not 
be combined with the residual ratings for limitation of 
motion or ankylosis, but the higher evaluation will be 
assigned. 38 C.F.R. Part 4, Code 5002

Regarding the veteran's claim challenging the propriety of 
the initial 30 percent rating for interstitial lung disease, 
the veteran was originally evaluated under Diagnostic Code 
6603 of 38 C.F.R. § 4.97 (1995) for "pulmonary emphysema."  
However, during the course of this appeal, new criteria 
addressing respiratory disorders were adopted, which became 
effective on October 7, 1996.  Specifically, a new Diagnostic 
Code specifically addressing diffuse interstitial fibrosis 
was adopted.  The new relevant Diagnostic Code for diffuse 
interstitial fibrosis is 6825.  

Although the veteran's claim was increased applying the new 
diagnostic criteria, it is noted that the VA pulmonary 
function tests did not determine what the veteran's maximum 
exercise capacity was for oxygen consumption (one of the 
criteria discussed in a 60 percent rating and a 100 percent 
rating in the general rating formula for interstitial lung 
disease).  Accordingly, the veteran's claim must be remanded 
for a VA respiratory examination that makes such findings.  

As noted in the discussion above regarding hypertension, the 
Board, must apply both the former and the revised versions of 
the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to both criteria 
during the course of the entire appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Regarding the veteran's five claims for service connection, 
the RO addressed the veteran's claims for service connection 
for colon blockage, swelling of the hands and knees, 
cholecystitis, pancreatitis, and elevated cholesterol in 
December 1995.  At that time, the RO determined that the 
veteran's claims were not well-grounded.  Effective October 
30, 2000, however, the requirement that the veteran submit a 
well-grounded claim in order to trigger VA's duty to assist 
has been repealed.  In light of the foregoing, the veteran's 
claim must be remanded for further development, to include a 
medical opinion regarding whether it is at least as likely 
that the veteran's current disorders for which he claims 
service connection are related to his period of service.  The 
RO should assist the veteran in developing all facts 
pertinent to his claim in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Regarding the veteran's claim for service connection for a 
cardiovascular disability, to include elevated cholesterol, 
the veteran stated in his April 2000 substantive appeal that 
a Dr. Narrow had told him that his cardiovascular disability, 
cholesterol, and his hypertension problems were all related.  
Such statement is not in the claims file.  Accordingly, the 
veteran should be advised of his interest in obtaining such a 
statement from Dr. Narrow.  

In addition, when the veteran is seen for his cardiovascular 
examination to evaluate his service-connected hypertension, 
the examiner should be asked if there is any connection 
between the veteran's hypertension and any other diagnosed 
cardiovascular disorders.  Inasmuch as the veteran was 
diagnosed with chest pain on several occasions in service in 
1993 and 1994, and heart palpitations were noted on the 
veteran's report of medical history form from February 1995, 
the examiner should be asked to discuss the etiology of all 
diagnosed cardiovascular disorders.  

Regarding the veteran's claim for service connection for a 
joint disability, manifested by swelling and pain, the 
veteran claimed in his January 1997 substantive appeal that 
heart disease caused swelling in his hands and feet.  At his 
June 2000 hearing, the veteran claimed that a doctor had told 
him that his joint swelling was caused by his hypertension 
medication.  Service medical records show that the veteran 
was seen in November 1990 with a 1 year history of 
episodically swollen and painful joints variably involving 
the hands, knees, and neck, and that a physician commented 
that this sounded like palindromic rheumatism.  Also, on the 
veteran's report of medical history form from February 1995, 
the examiner noted swollen joints in both hands and knees, 
first occurring in 1985, of an unknown cause.  

Accordingly, when the veteran is examined for his 
cardiovascular and joint disabilities, the examiner should 
also comment on the etiology of any joint disorders.

Regarding the veteran's claims for cholecystitis, 
pancreatitis, and a colon disability, manifested by blockage, 
the veteran should be afforded a gastrointestinal examination 
in order to determine the nature and etiology of all 
gastrointestinal disorders.  It is noted that the veteran was 
seen in service on several occasions for gastrointestinal 
disorders.  In July 1985, the veteran was assessed with fecal 
stasis, and in October and November 1985, the veteran was 
assessed with probable spastic colon.  The veteran was 
hospitalized for 10 days in July 1991 with pancreatitis, and 
hospitalized for one day in August 1991 with idiopathic 
pancreatitis.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's lumbar 
and cervical spines, any cardiovascular 
disorders, to include hypertension, any 
joint disorders, any gastrointestinal 
disorders, interstitial lung disease, and 
residuals of a vocal cord polypectomy 
that have not already been associated 
with the claims folder.  All claims must 
be developed in accordance with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The veteran's should be told of his 
interest in obtaining a statement from 
Dr. Narrow that the veteran's 
cardiovascular disability, cholesterol, 
and his hypertension problems were all 
related.  The veteran should also be told 
of his interest in obtaining a statement 
from the doctor he stated told him that 
his joint swelling was caused by his 
hypertension medication.  

4.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current severity of his service-
connected hypertension.  The examiner 
should also determine the nature and 
etiology of any other cardiovascular 
disorders, to include elevated 
cholesterol, and should comment on 
whether any joint disorders that the 
veteran has can be attributed to taking 
hypertension medication.  Regarding the 
veteran's hypertension, the examiner 
should note that the rating criteria 
require multiple blood pressure readings 
over specific periods of time.  All 
indicated testing in this regard should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should answer 
the following questions:  

a.  What are the veteran's 
hypertension readings?

b.  What cardiovascular disorders 
does the veteran have?

c.  What is the etiology of such 
cardiovascular disorders identified 
in question (b)?

d.  Does the veteran have any joint 
disorders that can be attributed to 
his hypertension medication, or in 
the alternative, to his other 
cardiovascular disorders?

4.  The veteran should be afforded a VA 
respiratory examination to determine the 
severity of his interstitial lung 
disease.  All appropriate testing in this 
regard should be accomplished, including 
pulmonary testing.  Pulmonary testing 
should include the predicted value of the 
Forced Vital Capacity, the predicted 
value of the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method.  If it is necessary for 
the veteran to be examined by different 
specialists in order to answer the 
following questions, the RO should 
arrange for those separate examinations.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should answer the following 
questions:

a.  Does the veteran have exertional 
dyspnea sufficient to prevent 
climbing one flight of steps or 
walking one block without stopping?

b.  Does the veteran have 
ventilatory impairment of a severe 
degree confirmed by pulmonary 
function tests with marked 
impairment of health?

c.  What is the predicted value of 
the veteran's Forced Vital Capacity?

d.  What is the predicted value of 
the veteran's Diffusion Capacity of 
the Lung for Carbon Monoxide by the 
Single Breath Method?

e.  What is the veteran's maximum 
exercise capacity for oxygen 
consumption as measured in 
ml/kg/min, and is there 
cardiorespiratory limitation with 
such exercise capacity for oxygen 
consumption?

f.  Does the veteran require cor 
pulmonale or pulmonary hypertension?

g.  Does the veteran require 
outpatient oxygen therapy?  

In answering the above questions, the 
examiner must comment on whether any 
symptomatology is attributable to a lung 
disorder other than the veteran's 
interstitial lung disease.  

5.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected myofascial pain of the cervical 
spine and his lumbar strain with 
degenerative disc disease.  The examiner 
should provide diagnoses of all disorders 
of the veteran's lumbar and cervical 
spines.  The examiner should also comment 
on all disorders affecting the joints 
other than the spine, and comment on 
their etiology.  Such tests as the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's lumbar and 
cervical spines.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should answer 
the following questions regarding the 
veteran's cervical spine: 

a.  What is the veteran's range of 
motion of the cervical spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

b.  What are the standards for 
normal ranges of motion for the 
cervical spine for the different 
range of motion tests?

c.  How do the range of motion 
findings of the cervical spine 
relate to those standards for the 
different range of motion tests in 
terms of whether any limitation of 
motion is severe, moderate, or 
slight?

d.  Does the veteran have ankylosis 
of the cervical spine, and, if so, 
is such ankylosis favorable or 
unfavorable? 

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the cervical spine.  The 
examiner should be asked to answer the 
following questions:

e.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the cervical spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

The examiner should answer the following 
questions regarding the veteran's low 
back.

g.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

h.  What are the standards for 
normal ranges of motion for the 
lumbar spine for the different range 
of motion tests?

i.  How do the range of motion 
findings of the lumbar spine relate 
to those standards for the different 
range of motion tests in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

j.  Does the veteran have ankylosis 
of the lumbar spine, and, if so, is 
such ankylosis favorable or 
unfavorable? 

k.  Is there muscle spasm on extreme 
forward bending?

l.  Is there loss of lateral spine 
motion, unilateral, in standing 
position?

m.  Is there any listing of the 
spine?

n.  Is there a positive 
Goldthwaite's sign?

o.  Is there marked limitation of 
forward bending in the standing 
position?

p.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

q.  Is there any abnormal mobility 
on forced motion?  
	
The examination report should also 
include responses appropriate to the 
diagnostic criteria for the Diagnostic 
Code regarding intervertebral disc 
syndrome.  The examiner should be asked 
to answer the following questions:

r.  Does the veteran have 
intervertebral disc syndrome, and if 
so, is such syndrome mild, moderate, 
severe, or pronounced in degree?

s.  If the veteran does have 
intervertebral disc syndrome, what 
is the frequency of the attacks of 
his intervertebral disc syndrome, or 
in other words, how much relief does 
he receive from his intervertebral 
disc syndrome?

t.  If the veteran does have 
intervertebral disc syndrome, is his 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

u.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

v.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

The examiner should also comment on all 
disorders of the joints other than the 
spine, and should comment on the etiology 
of all such disorders.  

w.  What joint disorders (other than 
spine disorders) does the veteran 
have?

x.  What is the etiology of any 
joint disorders the veteran has, and 
are they related to service, when an 
examiner noted that the veteran had 
a 1 year history of swollen and 
painful joints, which sounded like 
palindromic rheumatism?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

5.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
residuals of a vocal cord polypectomy.  
Such tests as the examining physician 
deems appropriate should be performed.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should answer the following 
questions regarding the veteran's vocal 
cords: 

a.  Does the veteran have 
inflammation of his vocal cords or 
mucous membrane?

b.  Does the veteran have thickening 
or nodules of his vocal cords or 
submucous infiltration?

c.  Does the veteran have marked 
hoarseness?

6.  The appellant should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of all disorders 
involving the colon, gallbladder, and 
pancreas.  Such tests as the examining 
physician deems appropriate should be 
performed.  The examiner should answer 
the following questions:

a.  Does the veteran have any 
disorders of his colon?  

b.  Does the veteran have any 
disorders of his gallbladder?

c.  Does the veteran have any 
disorders of his pancreas?

d.  What is the etiology of any 
disorders of the veteran's colon, 
and are they related to service when 
the veteran was diagnosed with 
probable spastic colon, and fecal 
stasis?

e.  What is the etiology of any 
gallbladder disorders, and are they 
related to service?

f.  What is the etiology of any 
pancreatic disorders, and are they 
related to service, when the veteran 
was diagnosed with pancreatitis?

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

8.  Upon completion of the above, the RO 
should review the evidence of record and 
readjudicate the veteran's claims for 
service connection for a colon 
disability, manifested by blockage, a 
joint disability, manifested by swelling 
and pain, cholecystitis, pancreatitis, 
and a cardiovascular disability, to 
include elevated cholesterol.  

The RO should also readjudicate the 
veteran's claims challenging the 
propriety of the initial 10 percent 
ratings for myofascial pain of the 
cervical spine, lumbar strain with 
degenerative disc disease, residuals of 
vocal cord polypectomy, and hypertension.  
The RO must take into account the 
guidance provided by the Court in 
Fenderson v. West, 12 Vet.App. 119 
(1999), including consideration of 
whether staged ratings are appropriate.  
The RO should consider the veteran's 
claim challenging the propriety of the 
initial 10 percent rating for 
hypertension pursuant to the old criteria 
up to January 12, 1997, and, thereafter, 
under both the old and new criteria, 
applying whichever is more favorable to 
the veteran.  DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  The RO should 
consider the veteran's claim challenging 
the propriety of the initial 30 percent 
rating for interstitial lung disease 
pursuant to the old criteria up to 
October 7, 1996, and, thereafter, under 
both the old and new criteria, applying 
whichever is more favorable to the 
veteran.  DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals


 




23

